Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election of Group I (claims 1-2, 4-10, 13, 16, 19, 22, 26, 37, 42 and 48), and SEQ ID NO:47 for the species of fusion protein, SEQ ID NO:36 for the specie of polypeptide, SEQ ID NOs: 1-3 for the species of CDR1-3, SEQ ID NO:17 for the species of antibody and SEQ ID NO:40 for the species of Fc fragment in the reply filed on March 25, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 3, 11-12, 14-15, 17-18, 20-21, 23, 25, 27-28, 31-36, 38-41, 43-47 and 49-50 are canceled. Claims 6, 16, 19, 26, 30 and 48 are amended. Claims 1-2, 4-10, 13, 16, 19, 22, 24, 26, 29-30, 37, 42 and 48 are pending. Claims 24, 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claim 7 is also withdrawn from further consideration because of non-elected SEQ ID NOs:. Election was treated as without traverse in the reply filed on March 25, 2021. 
4.	Claims 1-2, 4-6, 8-10, 13, 16, 19, 22, 26, 37, 42 and 48 are under examination with respect to SEQ ID NO:47 for the species of fusion protein, SEQ ID NO:36 for the specie of polypeptide, SEQ ID NOs: 1-3 for the species of CDR1-3, SEQ ID NO:17 for 

Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Improper Markush Grouping
6.	Claims 1-2, 4-6, 8-10, 13, 16, 19, 22, 26, 37, 42 and 48 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative 
The Markush grouping of different fusion proteins comprising different antibodies with different SEQ ID NOs: and different polypeptides binding to Abeta with different sequences and different FCs with different sequences is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The recited alternative species do not share a single structural similarity, as each species of fusion protein, antibody and fragment, polypeptides binding to Abeta and Fc has a different chemical structure because it comprises different amino acid sequences for fusion proteins, antibodies, CDRs1-3, polypeptides binding to Abeta and Fcs . Each fusion protein, antibody, CDRs1-3, polypeptide binding to Abeta or Fc has a different binding activity to different epitopes. Thus, the fusion proteins, antibodies, CDRs1-3, polypeptides binding to Abeta and Fc do not share a single structural similarity or biological activity. See MPEP § 706.03(y).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8-10, 13, 16, 19, 22, 26, 37, 42 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-2, 4-6, 8-10, 13, 16, 19, 22, 26, 37, 42 and 48 encompass a genus of compound, a genus of fusion protein, a genus of antibody or fragment thereof that 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 

Applicant has not disclosed sufficient species for the broad genus of antibodies. The specification only discloses SEQ ID NOs: 14-17, 19-20, 22-23, 25-26 that can be fused to the claimed fusion protein.  However, the specification fails to demonstrate that Applicant is in possession of the genus of the claimed antibodies as recited in instant claims because the claims are not limited to the antibodies set forth above but also encompass other antibodies with structurally and functionally undefined sequences.
In light of Amgen, Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describing a “fully characterized antigen” for an antibody is no longer adequate on its own to demonstrate possession of the antibody. Based on MPEP§2161.01 and 2163, the USPTO guidance regarding written description requirement of 35 U.S.C.§C112 (a), specifically concerning the written description requirement for claims drawn to antibodies and Federal Circuit decisions, when an antibody is claimed, 35USC112(a) requires adequate written description of the antibody itself. See Amgen 872 F.3d at 1378-79. 
The court of the Federal Circuit also stressed that the “newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. See Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir.2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.  
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of compounds, fusion proteins, antibodies or fragments thereof that transmigrates the BBB and ABP and variants thereof, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed fusion protein has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

		
	
Conclusion

8.	NO CLAIM IS ALLOWED.


9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:54 (polypeptide binding to Abeta)
AEM71406
ID   AEM71406 standard; peptide; 40 AA.
XX
AC   AEM71406;
XX
DT   22-FEB-2007  (first entry)
XX
DE   PK-4 beta-amyloid binding peptide SEQ ID NO 4.
XX
KW   neuroprotective; nootropic; vaccine; amyloid; Alzheimers disease;
KW   anti-aggregant; protein interaction; PK-4.
XX
OS   Unidentified.
XX
CC PN   WO2006133566-A1.
XX
CC PD   21-DEC-2006.
XX
CC PF   16-JUN-2006; 2006WO-CA000990.
XX
PR   17-JUN-2005; 2005US-0691248P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B;
XX
DR   WPI; 2007-083718/08.
DR   N-PSDB; AEM71425.
XX
CC PT   Novel amino acid sequence, useful for binding beta amyloids, modulating 
CC PT   beta amyloid generation, aggregation or toxicity, and for ameliorating 
CC PT   symptoms of Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 4; 39pp; English.
XX
CC   The invention describes an amino acid sequence chosen from an amino acid 
CC   sequence comprising a fully defined 156 amino acid sequence (SEQ ID NO. 
CC   1), as given in the specification or its derivatives, having anyone of 3 
CC   fully defined 40 amino acid (SEQ ID NO. 2, 3 or 4) sequences, as given in
CC   the specification, or comprising a peptide sequence comprising a fully 
CC   defined sequence of 5-10 amino acids (SEQ ID No. 5-19), as given in the 
CC   specification. Also described are: a nucleotide sequence encoding the 
CC   amino acid sequence, and having a fully defined 537 nucleotide (SEQ ID 
CC   No. 20) sequence, as given in the specification, and having anyone of 3 
CC   fully defined 120 nucleotides (SEQ ID No. 21-23), as given in the 
CC   specification; a fusion protein comprising the amino acid sequence and 
CC   cell-permeable peptide, or blood-brain barrier permeable agent; pseudo- 
CC   vaccine comprising the amino acid sequence and diluent, carrier, vehicle 
CC   or excipient, or the fusion protein, for preventing or ameliorating the 
CC   symptoms of Alzheimer's disease; a composition comprising the amino acid 
CC   sequence and a carrier; a kit comprising the composition; reducing the 
CC   susceptibility of a subject to the symptoms of Alzheimer's disease, 
CC   comprises exposing a subject to the pseudo-vaccine so as to reduce the 
CC   susceptibility of the subject to the symptoms of Alzheimer's disease; 
CC   ameliorating the symptoms of Alzheimer's disease in a subject, comprises 
CC   introducing the composition into the subject's body; modulating protein 
CC   kinase C activity in a subject, comprises introducing the composition 
CC   into the subject's body; use of a protein kinase C inhibitor (I) to 

CC   having at least 90% homology to the above amino acid sequence. The amino 
CC   acid sequence is useful for binding beta-amyloids, or modulating beta- 
CC   amyloid generation, aggregation or toxicity. The amino acid sequence or 
CC   pseudo-vaccine is useful for reducing the susceptibility of a subject to 
CC   the symptoms of Alzheimer's disease, or preventing or ameliorating the 
CC   symptoms of Alzheimer's disease. The composition is useful for modulating
CC   protein kinase C activity. (I) is useful for modulating beta-amyloid 
CC   generation or toxicity. This is the amino acid sequence of novel beta- 
CC   amyloid binding peptide of protein PK-4
XX
SQ   Sequence 40 AA;

  Query Match             94.5%;  Score 137;  DB 10;  Length 40;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db          2 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40

A54103
centrosome autoantigen PCM-1 - human
C;Species: Homo sapiens (man)
C;Date: 02-Aug-1994 #sequence_revision 02-Aug-1994 #text_change 09-Jul-2004
C;Accession: A54103
R;Balczon, R.; Bao, L.; Zimmer, W.E.
J. Cell Biol. 124, 783-793, 1994
A;Title: PCM-1, a 228-kD centrosome autoantigen with a distinct cell cycle distribution.
A;Reference number: A54103; MUID:94165144; PMID:8120099
A;Accession: A54103
A;Status: preliminary
A;Molecule type: mRNA
A;Residues: 1-2024 <BAL>
A;Cross-references: UNIPROT:Q15154; UNIPARC:UPI0000072F55; GB:L27841; NID:g450276; PIDN:AAA60120.1; PID:g450277

  Query Match             94.5%;  Score 137;  DB 2;  Length 2024;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db       1276 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 1314

US-11-921-219-4
; Sequence 4, Application US/11921219
; Publication No. US20110300141A1
; GENERAL INFORMATION
;  APPLICANT: NATIONAL RESEARCH COUNCIL OF CANADA
;  TITLE OF INVENTION: NOVEL ABETA-BINDING PROTEIN AND ITS PEPTIDE DERIVATIVES
;  TITLE OF INVENTION:AND USES THEREOF
;  FILE REFERENCE: 42137-0083
;  CURRENT APPLICATION NUMBER: US/11/921,219
;  CURRENT FILING DATE: 2011-07-07
;  PRIOR APPLICATION NUMBER: PCT/CA06/0009900
;  PRIOR FILING DATE: 2006-06-16
;  PRIOR APPLICATION NUMBER: 60/691,248
;  PRIOR FILING DATE: 2005-06-17
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 4
;  LENGTH: 40
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:peptide
US-11-921-219-4

  Query Match             94.5%;  Score 137;  DB 7;  Length 40;
  Best Local Similarity   79.5%;  
  Matches   31;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          2 TFXTXXASAQASLASKDKTPKSKSKKXXSTQLXSXVXNI 40
              || |  ||||||||||||||||||||  |||| | | ||
Db          2 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40

SEQ ID NO:47 (fusion protein)
BGQ17434
ID   BGQ17434 standard; protein; 405 AA.
XX
AC   BGQ17434;
XX
DT   03-OCT-2019  (first entry)

DE   Antibody FC5-Ig Fc region-ABP construct/FC5-H3-hFc1X7-L-ABP(6G), SEQ 56.
XX
KW   A beta protein; Beta amyloid; Immunoglobulin; alzheimers disease;
KW   blood-brain barrier; fusion protein; neuroprotective; protein therapy;
KW   recombinant protein; therapeutic.
XX
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          357..365
FT                   /note= "Linker peptide"
XX
CC PN   WO2019150183-A1.
XX
CC PD   08-AUG-2019.
XX
CC PF   31-JUL-2018; 2018WO-IB055747.
XX
PR   30-JAN-2018; 2018WO-IB050576.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B,  Stanimirovic D,  Durocher Y;
XX
DR   WPI; 2019-686247/65.
XX
CC PT   Isolated peptide that binds beta-amyloid for treating Alzheimer s disease
CC PT   in a patient, comprises an amino acid sequence.
XX
CC PS   Claim 20; SEQ ID NO 56; 128pp; English.
XX
CC   The present invention relates to a novel isolated peptide, useful for 
CC   treating Alzheimer's disease in a patient. The isolated peptide that 
CC   binds beta-amyloid. The invention also provides: a fusion protein 
CC   comprises an isolated peptide, and an antibody or antibody fragment that 
CC   transmigrates the blood brain barrier (BBB); a pharmaceutical composition
CC   comprising an isolated peptide, or any combination, and a 
CC   pharmacologically acceptable carrier; a nucleic acid molecule encoding 
CC   any protein; a vector comprises the nucleic acid molecule; a kit 
CC   comprises the pharmaceutical composition; a method for treating 
CC   Alzheimer's disease; and a method for reducing beta-amyloid levels in a 
CC   subject having increased levels of amyloid beta. The present sequence is 
CC   fusion protein construct comprises a humanized single domain antibody 
CC   FC5, a beta-amyloid binding protein (ABP), a human immunoglobulin Fc 
CC   region and a linker peptide.
XX
SQ   Sequence 405 AA;

  Query Match             100.0%;  Score 2156;  DB 29;  Length 405;
  Best Local Similarity   100.0%;  
  Matches  405;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGTGGGGS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGTGGGGS 360

Qy        361 GGGGSGTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 405
              |||||||||||||||||||||||||||||||||||||||||||||
Db        361 GGGGSGTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 405

BFM87774
ID   BFM87774 standard; protein; 414 AA.
XX
AC   BFM87774;

DT   20-SEP-2018  (first entry)
XX
DE   FC5-H3-L-ABP (GG-G)-L-hFc1x7 fusion protein, SEQ ID 48.
XX
KW   Abeta protein; Beta amyloid; Immunoglobulin; alzheimers disease;
KW   antibody therapy; beta-amyloid; fusion protein; neuroprotective;
KW   nootropic; protein therapy; therapeutic; toxin.
XX
OS   Camelus sp.
OS   Homo sapiens.
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018138709-A1.
XX
CC PD   02-AUG-2018.
XX
CC PF   30-JAN-2018; 2018WO-IB050576.
XX
PR   30-JAN-2017; 2017US-0452015P.
PR   11-JUL-2017; 2017US-0530980P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B,  Stanimirovic D,  Durocher Y;
XX
DR   WPI; 2018-604031/56.
XX
CC PT   New compound useful in pharmaceutical composition for treating or 
CC PT   ameliorating symptoms of Alzheimer's disease in patient, comprises fusion
CC PT   protein comprising antibody or its fragment.
XX
CC PS   Claim 19; SEQ ID NO 48; 105pp; English.
XX
CC   The present invention relates to a compound, useful in a pharmaceutical 
CC   composition for treating or ameliorating symptoms of Alzheimer's disease 
CC   in a patient. The compound comprises a fusion protein comprising an 
CC   antibody or its fragment that transmigrates the blood brain barrier (BBB)
CC   and a polypeptide that binds beta-amyloid (Abeta). The invention also 
CC   includes: (1) a nucleic acid molecule encoding the compound; (2) a vector
CC   comprising the nucleic acid molecule; (3) a kit comprising the 
CC   pharmaceutical composition comprising the compound and a carrier, diluent
CC   or excipient; (4) a method for treating Alzheimer's disease; (5) a method
CC   for reducing toxic beta-amyloid levels in the brain of a subject; (6) an 
CC   isolated polypeptide; (7) a fusion protein comprising an antibody or its 
CC   fragment; (8) a nucleic acid or vector comprising the nucleic acid 
CC   encoding the fusion protein; and (9) a pharmaceutical composition 
CC   comprising the polypeptide, fusion protein or the compound. The present 
CC   sequence is a fusion protein comprising humanized antibody FC5-H3, human 
CC   immunoglobulin Fc1x7, linker peptide and beta-amyloid binding protein ABP
CC   (GG-G), useful in a compound for treating or ameliorating symptoms of 
CC   Alzheimer's disease in a patient.
XX
SQ   Sequence 414 AA;

  Query Match             86.2%;  Score 1859;  DB 26;  Length 414;
  Best Local Similarity   85.5%;  
  Matches  354;  Conservative    0;  Mismatches    0;  Indels   60;  Gaps    1;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 S----------------------------------------------------------- 121
              |                                                           
Db        121 SSGGGGSGGGGSKTFKTGGASAQASLASKDKTPKSKSKKRGSTQLKSRVKNIGGGGSGGG 180

Qy        122 -SAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 240

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 300

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 360

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 354
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 414


ID   BAQ58189 standard; protein; 355 AA.
XX
AC   BAQ58189;
XX
DT   12-SEP-2013  (first entry)
XX
DE   FC5-agly (T299A) hFc fusion polypeptide, SEQ ID 1.
XX
KW   Cell cycle control protein 50A; Immunoglobulin G1;
KW   Immunoglobulin gamma 1; TMEM30A protein; antibody therapy;
KW   chimeric protein; demyelinating disease; epilepsy; fusion protein;
KW   heavy chain variable region; multiple sclerosis; mutein;
KW   neurodegenerative disease; neurological disease; neuroprotective; pain;
KW   single domain antibody; storage disease; therapeutic.
XX
OS   Homo sapiens.
OS   Lama glama.
OS   Chimeric.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1..122
FT                   /note= "Lama glama anti-TMEM30A single domain VHH 
FT                   antibody (FC5) (see BAQ58188)"
FT   Region          123..355
FT                   /note= "Human immunoglobulin gamma 1 (IgG1) agly Fc 
FT                   domain (T299A)"
XX
CC PN   WO2013106577-A2.
XX
CC PD   18-JUL-2013.
XX
CC PF   10-JAN-2013; 2013WO-US021041.
XX
PR   10-JAN-2012; 2012US-0585039P.
XX
CC PA   (BIOJ ) BIOGEN IDEC MA INC.
XX
CC PI   Farrington GK,  Sisk W;
XX
DR   WPI; 2013-L86552/50.
XX
CC PT   Binding molecule used to treat neurological disorder (e.g. a storage 
CC PT   disorder, chronic pain, epilepsy and multiple sclerosis), comprises an 
CC PT   active agent (e.g. neuroactive peptide) and a binding site that binds to 
CC PT   transmembrane protein-30A.
XX
CC PS   Example; SEQ ID NO 1; 86pp; English.
XX
CC   The present invention relates to a novel binding molecule comprising at 
CC   least one pharmacologically active agent and at least one binding site 
CC   that binds to a TMEM30A. The binding molecule comprises at least two 
CC   binding sites, wherein at least one binding site comprises a single 
CC   domain antibody (FC5) amino acid sequence. Also described is a method for
CC   treating neurological disorder in a subject, where the method comprises: 
CC   administering the binding molecule to the subject. The binding molecule 
CC   of the present invention is useful for treating neurological disorder 
CC   (such as storage disorder, chronic pain, epilepsy, multiple sclerosis, 
CC   proteinopathy and demyelinating disorder). The present sequence 
CC   represents a FC5-agly (T299A) hFc fusion protein comprising a Lama glama 
CC   anti-TMEM30A single domain VHH antibody (FC5) and a human immunoglobulin 
CC   gamma 1 (IgG1) agly Fc domain comprising a T299A point mutation and can 
CC   be used for treating neurological disorder.
XX
SQ   Sequence 355 AA;

  Query Match             84.3%;  Score 1817;  DB 20;  Length 355;
  Best Local Similarity   95.8%;  
  Matches  339;  Conservative    4;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              :|||  ||||||| |||||||||||||||||||||||||||||  |||||||||||||||
Db          1 DVQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||:|||||||||||: |||| ||||||||||||||||||||:|| |||
Db         61 SNSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTV 120

Qy        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
              ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        121 SSAEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPE 180

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
              |||||||||||||||||||||||||| |||||||||||||||||||||||||||||||||
Db        181 VKFNWYVDGVEVHNAKTKPREEQYNSAYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300

Db        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300

Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 354
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 354

BER20528
ID   BER20528 standard; protein; 763 AA.
XX
AC   BER20528;
XX
DT   25-JAN-2018  (first entry)
XX
DE   Anti-CD40/MSLN humanized bispecific antibody V6-11, SEQ ID 424.
XX
KW   CD40 ligand; Immunoglobulin G1; Immunoglobulin gamma 1; MSLN protein;
KW   Mesothelin; antibody production; antibody therapy; bispecific antibody;
KW   cancer; cytostatic; humanized antibody; immune stimulation; mutein;
KW   solid tumor; therapeutic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
XX
CC PN   US2017342169-A1.
XX
CC PD   30-NOV-2017.
XX
CC PF   26-MAY-2017; 2017US-00606200.
XX
PR   27-MAY-2016; 2016US-0342393P.
PR   31-OCT-2016; 2016US-0414897P.
XX
CC PA   (ABBI ) ABBVIE BIOTHERAPEUTICS INC.
XX
CC PI   Akamatsu Y,  Culp P,  Forsyth CM,  Huang PY,  Powers D,  Wahl AF;
CC PI   Ye S;
XX
DR   WPI; 2017-808399/81.
XX
CC PT   New bispecific binding protein capable of binding cluster of 
CC PT   differentiation and capable of binding mesothelin, comprising two 
CC PT   polypeptides useful for treating cancer, and activating immune system.
XX
CC PS   Example 4; SEQ ID NO 424; 133pp; English.
XX
CC   The present invention relates to a novel bispecific binding protein 
CC   capable of binding to CD40 and mesothelin (MSLN), useful for treating 
CC   cancer. The bispecific binding protein comprises single chain variable 
CC   fragment (ScFv)-heavy chain-immunoglobulin Fc-light chain-scFv. The 
CC   invention further relates to: (1) a bispecific binding protein capable of
CC   binding to TNF superfamily member 9, 4-1BB and prostate-specific membrane
CC   antigen; (2) a pharmaceutical composition; (3) a method for treating 
CC   cancer (solid tumor) by administering a bispecific binding protein to a 
CC   patient; (4) a nucleic acid comprising a nucleotide sequence encoding a 
CC   bispecific binding protein; (5) a eukaryotic host cell transformed with 
CC   the vector; (6) a method for producing the bispecific binding protein; 
CC   (7) a method of activating the immune system. The present sequence 
CC   represents an anti-CD40/MSLN humanized bispecific antibody, which is used
CC   in the invention for treating cancer.
XX
SQ   Sequence 763 AA;

  Query Match             81.5%;  Score 1757;  DB 25;  Length 763;
  Best Local Similarity   88.3%;  
  Matches  332;  Conservative   12;  Mismatches   30;  Indels    2;  Gaps    2;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||:||||||||||||||||||||||  : | | | |||||||||:|| |: ||  |:|
Db        138 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAISGGGGRTYY 197

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ::||||||||||||||||:||||||||||||||||||    :     | | |||||||||
Db        198 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAREEMAFRA-YRFDIWGQGTLVTV 256

Qy        121 SSAEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPE 180
              || |||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db        257 SS-EPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPE 315

Qy        181 VKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 240
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        316 EKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPI 375

Qy        241 EKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYK 300
              |||||||||||||||||||||||:|:||||||||||||||||||||||||||||||||||


Qy        301 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGTGGGGS 360
              |||||||||||||||||||||||||||||||||||||||||||||||||||||| |||||
Db        436 TTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGGGGS 495

Qy        361 GGGGSGTFGTGGASAQ 376
              |||  |  | ||:  |
Db        496 GGGSGGGSGGGGSEVQ 511

SEQ ID NO:36 (polypeptide binding to Abeta)
BFM87762
ID   BFM87762 standard; protein; 40 AA.
XX
AC   BFM87762;
XX
DT   20-SEP-2018  (first entry)
XX
DE   Beta-amyloid binding protein ABP (6G), SEQ ID 36.
XX
KW   Abeta protein; Beta amyloid; alzheimers disease; antibody therapy;
KW   beta-amyloid; neuroprotective; nootropic; protein therapy; therapeutic;
KW   toxin.
XX
OS   Unidentified.
XX
CC PN   WO2018138709-A1.
XX
CC PD   02-AUG-2018.
XX
CC PF   30-JAN-2018; 2018WO-IB050576.
XX
PR   30-JAN-2017; 2017US-0452015P.
PR   11-JUL-2017; 2017US-0530980P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B,  Stanimirovic D,  Durocher Y;
XX
DR   WPI; 2018-604031/56.
XX
CC PT   New compound useful in pharmaceutical composition for treating or 
CC PT   ameliorating symptoms of Alzheimer's disease in patient, comprises fusion
CC PT   protein comprising antibody or its fragment.
XX
CC PS   Claim 3; SEQ ID NO 36; 105pp; English.
XX
CC   The present invention relates to a compound, useful in a pharmaceutical 
CC   composition for treating or ameliorating symptoms of Alzheimer's disease 
CC   in a patient. The compound comprises a fusion protein comprising an 
CC   antibody or its fragment that transmigrates the blood brain barrier (BBB)
CC   and a polypeptide that binds beta-amyloid (Abeta). The invention also 
CC   includes: (1) a nucleic acid molecule encoding the compound; (2) a vector
CC   comprising the nucleic acid molecule; (3) a kit comprising the 
CC   pharmaceutical composition comprising the compound and a carrier, diluent
CC   or excipient; (4) a method for treating Alzheimer's disease; (5) a method
CC   for reducing toxic beta-amyloid levels in the brain of a subject; (6) an 
CC   isolated polypeptide; (7) a fusion protein comprising an antibody or its 
CC   fragment; (8) a nucleic acid or vector comprising the nucleic acid 
CC   encoding the fusion protein; and (9) a pharmaceutical composition 
CC   comprising the polypeptide, fusion protein or the compound. The present 
CC   sequence is a beta-amyloid binding protein (ABP), useful in a compound 
CC   for treating or ameliorating symptoms of Alzheimer's disease in a 
CC   patient.
XX
SQ   Sequence 40 AA;

  Query Match             100.0%;  Score 196;  DB 26;  Length 40;
  Best Local Similarity   100.0%;  
  Matches   40;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 40
              ||||||||||||||||||||||||||||||||||||||||
Db          1 GTFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 40

AEM71406
ID   AEM71406 standard; peptide; 40 AA.
XX
AC   AEM71406;
XX
DT   22-FEB-2007  (first entry)
XX
DE   PK-4 beta-amyloid binding peptide SEQ ID NO 4.
XX
KW   neuroprotective; nootropic; vaccine; amyloid; Alzheimers disease;
KW   anti-aggregant; protein interaction; PK-4.

OS   Unidentified.
XX
CC PN   WO2006133566-A1.
XX
CC PD   21-DEC-2006.
XX
CC PF   16-JUN-2006; 2006WO-CA000990.
XX
PR   17-JUN-2005; 2005US-0691248P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B;
XX
DR   WPI; 2007-083718/08.
DR   N-PSDB; AEM71425.
XX
CC PT   Novel amino acid sequence, useful for binding beta amyloids, modulating 
CC PT   beta amyloid generation, aggregation or toxicity, and for ameliorating 
CC PT   symptoms of Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 4; 39pp; English.
XX
CC   The invention describes an amino acid sequence chosen from an amino acid 
CC   sequence comprising a fully defined 156 amino acid sequence (SEQ ID NO. 
CC   1), as given in the specification or its derivatives, having anyone of 3 
CC   fully defined 40 amino acid (SEQ ID NO. 2, 3 or 4) sequences, as given in
CC   the specification, or comprising a peptide sequence comprising a fully 
CC   defined sequence of 5-10 amino acids (SEQ ID No. 5-19), as given in the 
CC   specification. Also described are: a nucleotide sequence encoding the 
CC   amino acid sequence, and having a fully defined 537 nucleotide (SEQ ID 
CC   No. 20) sequence, as given in the specification, and having anyone of 3 
CC   fully defined 120 nucleotides (SEQ ID No. 21-23), as given in the 
CC   specification; a fusion protein comprising the amino acid sequence and 
CC   cell-permeable peptide, or blood-brain barrier permeable agent; pseudo- 
CC   vaccine comprising the amino acid sequence and diluent, carrier, vehicle 
CC   or excipient, or the fusion protein, for preventing or ameliorating the 
CC   symptoms of Alzheimer's disease; a composition comprising the amino acid 
CC   sequence and a carrier; a kit comprising the composition; reducing the 
CC   susceptibility of a subject to the symptoms of Alzheimer's disease, 
CC   comprises exposing a subject to the pseudo-vaccine so as to reduce the 
CC   susceptibility of the subject to the symptoms of Alzheimer's disease; 
CC   ameliorating the symptoms of Alzheimer's disease in a subject, comprises 
CC   introducing the composition into the subject's body; modulating protein 
CC   kinase C activity in a subject, comprises introducing the composition 
CC   into the subject's body; use of a protein kinase C inhibitor (I) to 
CC   modulate beta-amyloid generation or toxicity; and an amino acid sequence 
CC   having at least 90% homology to the above amino acid sequence. The amino 
CC   acid sequence is useful for binding beta-amyloids, or modulating beta- 
CC   amyloid generation, aggregation or toxicity. The amino acid sequence or 
CC   pseudo-vaccine is useful for reducing the susceptibility of a subject to 
CC   the symptoms of Alzheimer's disease, or preventing or ameliorating the 
CC   symptoms of Alzheimer's disease. The composition is useful for modulating
CC   protein kinase C activity. (I) is useful for modulating beta-amyloid 
CC   generation or toxicity. This is the amino acid sequence of novel beta- 
CC   amyloid binding peptide of protein PK-4
XX
SQ   Sequence 40 AA;

  Query Match             77.6%;  Score 152;  DB 10;  Length 40;
  Best Local Similarity   87.2%;  
  Matches   34;  Conservative    0;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          2 TFGTGGASAQASLASKDKTPKSKSKKGGSTQLKSRVKNI 40
              || |  ||||||||||||||||||||  |||||||||||
Db          2 TFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 40


SEQ ID NO:35 (polypeptide binding to Abeta)
AEM71434
ID   AEM71434 standard; protein; 51 AA.
XX
AC   AEM71434;
XX
DT   22-FEB-2007  (first entry)
XX
DE   Recombinant PK-4 beta-amyloid binding peptide.
XX
KW   neuroprotective; nootropic; vaccine; amyloid; Alzheimers disease;
KW   anti-aggregant; protein interaction; PK-4.
XX
OS   Unidentified.
XX
CC PN   WO2006133566-A1.
XX
CC PD   21-DEC-2006.

CC PF   16-JUN-2006; 2006WO-CA000990.
XX
PR   17-JUN-2005; 2005US-0691248P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B;
XX
DR   WPI; 2007-083718/08.
XX
CC PT   Novel amino acid sequence, useful for binding beta amyloids, modulating 
CC PT   beta amyloid generation, aggregation or toxicity, and for ameliorating 
CC PT   symptoms of Alzheimer's disease.
XX
CC PS   Disclosure; Page 13; 39pp; English.
XX
CC   The invention describes an amino acid sequence chosen from an amino acid 
CC   sequence comprising a fully defined 156 amino acid sequence (SEQ ID NO. 
CC   1), as given in the specification or its derivatives, having anyone of 3 
CC   fully defined 40 amino acid (SEQ ID NO. 2, 3 or 4) sequences, as given in
CC   the specification, or comprising a peptide sequence comprising a fully 
CC   defined sequence of 5-10 amino acids (SEQ ID No. 5-19), as given in the 
CC   specification. Also described are: a nucleotide sequence encoding the 
CC   amino acid sequence, and having a fully defined 537 nucleotide (SEQ ID 
CC   No. 20) sequence, as given in the specification, and having anyone of 3 
CC   fully defined 120 nucleotides (SEQ ID No. 21-23), as given in the 
CC   specification; a fusion protein comprising the amino acid sequence and 
CC   cell-permeable peptide, or blood-brain barrier permeable agent; pseudo- 
CC   vaccine comprising the amino acid sequence and diluent, carrier, vehicle 
CC   or excipient, or the fusion protein, for preventing or ameliorating the 
CC   symptoms of Alzheimer's disease; a composition comprising the amino acid 
CC   sequence and a carrier; a kit comprising the composition; reducing the 
CC   susceptibility of a subject to the symptoms of Alzheimer's disease, 
CC   comprises exposing a subject to the pseudo-vaccine so as to reduce the 
CC   susceptibility of the subject to the symptoms of Alzheimer's disease; 
CC   ameliorating the symptoms of Alzheimer's disease in a subject, comprises 
CC   introducing the composition into the subject's body; modulating protein 
CC   kinase C activity in a subject, comprises introducing the composition 
CC   into the subject's body; use of a protein kinase C inhibitor (I) to 
CC   modulate beta-amyloid generation or toxicity; and an amino acid sequence 
CC   having at least 90% homology to the above amino acid sequence. The amino 
CC   acid sequence is useful for binding beta-amyloids, or modulating beta- 
CC   amyloid generation, aggregation or toxicity. The amino acid sequence or 
CC   pseudo-vaccine is useful for reducing the susceptibility of a subject to 
CC   the symptoms of Alzheimer's disease, or preventing or ameliorating the 
CC   symptoms of Alzheimer's disease. The composition is useful for modulating
CC   protein kinase C activity. (I) is useful for modulating beta-amyloid 
CC   generation or toxicity. This is the amino acid sequence of novel beta- 
CC   amyloid binding peptide of protein PK-4
XX
SQ   Sequence 51 AA;

  Query Match             88.6%;  Score 171;  DB 10;  Length 51;
  Best Local Similarity   92.5%;  
  Matches   37;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 KTFKTGGASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
              |||||  ||||||||||||||||||||| |||||||||||
Db         12 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 51

AEM71403
ID   AEM71403 standard; protein; 174 AA.
XX
AC   AEM71403;
XX
DT   22-FEB-2007  (first entry)
XX
DE   Beta-amyloid binding protein PK-4 SEQ ID NO 1.
XX
KW   neuroprotective; nootropic; vaccine; amyloid; Alzheimers disease;
KW   anti-aggregant; protein interaction; PK-4.
XX
OS   Unidentified.
XX
CC PN   WO2006133566-A1.
XX
CC PD   21-DEC-2006.
XX
CC PF   16-JUN-2006; 2006WO-CA000990.
XX
PR   17-JUN-2005; 2005US-0691248P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B;
XX
DR   WPI; 2007-083718/08.

XX
CC PT   Novel amino acid sequence, useful for binding beta amyloids, modulating 
CC PT   beta amyloid generation, aggregation or toxicity, and for ameliorating 
CC PT   symptoms of Alzheimer's disease.
XX
CC PS   Claim 1; SEQ ID NO 1; 39pp; English.
XX
CC   The invention describes an amino acid sequence chosen from an amino acid 
CC   sequence comprising a fully defined 156 amino acid sequence (SEQ ID NO. 
CC   1), as given in the specification or its derivatives, having anyone of 3 
CC   fully defined 40 amino acid (SEQ ID NO. 2, 3 or 4) sequences, as given in
CC   the specification, or comprising a peptide sequence comprising a fully 
CC   defined sequence of 5-10 amino acids (SEQ ID No. 5-19), as given in the 
CC   specification. Also described are: a nucleotide sequence encoding the 
CC   amino acid sequence, and having a fully defined 537 nucleotide (SEQ ID 
CC   No. 20) sequence, as given in the specification, and having anyone of 3 
CC   fully defined 120 nucleotides (SEQ ID No. 21-23), as given in the 
CC   specification; a fusion protein comprising the amino acid sequence and 
CC   cell-permeable peptide, or blood-brain barrier permeable agent; pseudo- 
CC   vaccine comprising the amino acid sequence and diluent, carrier, vehicle 
CC   or excipient, or the fusion protein, for preventing or ameliorating the 
CC   symptoms of Alzheimer's disease; a composition comprising the amino acid 
CC   sequence and a carrier; a kit comprising the composition; reducing the 
CC   susceptibility of a subject to the symptoms of Alzheimer's disease, 
CC   comprises exposing a subject to the pseudo-vaccine so as to reduce the 
CC   susceptibility of the subject to the symptoms of Alzheimer's disease; 
CC   ameliorating the symptoms of Alzheimer's disease in a subject, comprises 
CC   introducing the composition into the subject's body; modulating protein 
CC   kinase C activity in a subject, comprises introducing the composition 
CC   into the subject's body; use of a protein kinase C inhibitor (I) to 
CC   modulate beta-amyloid generation or toxicity; and an amino acid sequence 
CC   having at least 90% homology to the above amino acid sequence. The amino 
CC   acid sequence is useful for binding beta-amyloids, or modulating beta- 
CC   amyloid generation, aggregation or toxicity. The amino acid sequence or 
CC   pseudo-vaccine is useful for reducing the susceptibility of a subject to 
CC   the symptoms of Alzheimer's disease, or preventing or ameliorating the 
CC   symptoms of Alzheimer's disease. The composition is useful for modulating
CC   protein kinase C activity. (I) is useful for modulating beta-amyloid 
CC   generation or toxicity. This is the amino acid sequence of novel beta- 
CC   amyloid binding protein PK-4
XX
SQ   Sequence 174 AA;

  Query Match             88.6%;  Score 171;  DB 10;  Length 174;
  Best Local Similarity   92.5%;  
  Matches   37;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 KTFKTGGASAQASLASKDKTPKSKSKKRGSTQLKSRVKNI 40
              |||||  ||||||||||||||||||||| |||||||||||
Db        105 KTFKTRKASAQASLASKDKTPKSKSKKRNSTQLKSRVKNI 144


SEQ ID NO:17 (Antibody)

US-16-314-891-4
; Sequence 4, Application US/16314891
; Publication No. US20190241653A1
; GENERAL INFORMATION
;  APPLICANT: National Research Council of Canada
;  TITLE OF INVENTION: Humanized Antibodies Transmigrating the Blood-Brain Barrier and
;  TITLE OF INVENTION:Uses Thereof
;  FILE REFERENCE: A0899.70012US00
;  CURRENT APPLICATION NUMBER: US/16/314,891
;  CURRENT FILING DATE: 2019-01-03
;  PRIOR APPLICATION NUMBER: PCT/IB2017/054036
;  PRIOR FILING DATE: 2017-07-04
;  PRIOR APPLICATION NUMBER: US 62/358,777
;  PRIOR FILING DATE: 2016-07-06
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: FC5-H3
US-16-314-891-4

  Query Match             100.0%;  Score 122;  DB 19;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122
BET76780
ID   BET76780 standard; protein; 122 AA.
XX
AC   BET76780;
XX
DT   22-FEB-2018  (first entry)
XX
DE   Anti-TMEM30A single domain antibody FC5-H3, SEQ ID 4.
XX
KW   Cell cycle control protein 50A; TMEM30A; alzheimers disease;
KW   antibody therapy; antiparkinsonian; humanized antibody;
KW   neurodegenerative disease; neuroprotective; nootropic;
KW   parkinsons disease; therapeutic.
XX
OS   Lama glama.
OS   Synthetic.
XX
CC PN   WO2018007950-A1.
XX
CC PD   11-JAN-2018.
XX
CC PF   04-JUL-2017; 2017WO-IB054036.
XX
PR   06-JUL-2016; 2016US-0358777P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Stanimirovic D,  Kemmerich K,  Durocher Y,  Sulea T;
XX
DR   WPI; 2018-02962U/10.
XX
CC PT   New humanized antibody transmigrating the blood-brain barrier and linked 
CC PT   to a cargo molecule, useful for treating neurodegenerative diseases, such
CC PT   as Alzheimer's and Parkinson's disease.
XX
CC PS   Claim 2; SEQ ID NO 4; 45pp; English.
XX
CC   The present invention relates to a novel humanized antibody 
CC   transmigrating the blood-brain barrier and linked to a cargo molecule 
CC   which is used for treating neurodegenerative diseases. The invention 
CC   further relates to: (1) a nucleic acid molecule encoding the isolated or 
CC   purified antibody or its fragment defined above; and (2) a vector 
CC   comprising the nucleic acid molecule. The humanized antibody shows 
CC   enhanced binding to the brain endothelial antigen, improved 
CC   transmigration across the blood-brain barrier and increased thermal 
CC   stability relative to the parent non-humanized antibody. The antibody is 
CC   used for treating neurodegenerative diseases, such as Alzheimer's and 
CC   Parkinson's disease. The present sequence is an anti-transmembrane domain
CC   protein 30A (TMEM30A) single domain antibody (sdAb) FC5-H3 which is 
CC   humanized by conservative amino acid mutations to the framework regions 
CC   of the sdAb while maintaining the complementarity determining region 
CC   (CDR) sequences of FC5 thereby used for treating neurodegenerative 
CC   diseases.
XX
SQ   Sequence 122 AA;

  Query Match             100.0%;  Score 642;  DB 26;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122
BFM87743
ID   BFM87743 standard; protein; 122 AA.
XX
AC   BFM87743;
XX
DT   20-SEP-2018  (first entry)

DE   Humanized single domain antibody FC5-H3, SEQ ID 17.
XX
KW   alzheimers disease; antibody therapy; humanized antibody;
KW   neuroprotective; nootropic; protein therapy; single domain antibody;
KW   therapeutic; toxin.
XX
OS   Camelus sp.
XX
CC PN   WO2018138709-A1.
XX
CC PD   02-AUG-2018.
XX
CC PF   30-JAN-2018; 2018WO-IB050576.
XX
PR   30-JAN-2017; 2017US-0452015P.
PR   11-JUL-2017; 2017US-0530980P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B,  Stanimirovic D,  Durocher Y;
XX
DR   WPI; 2018-604031/56.
XX
CC PT   New compound useful in pharmaceutical composition for treating or 
CC PT   ameliorating symptoms of Alzheimer's disease in patient, comprises fusion
CC PT   protein comprising antibody or its fragment.
XX
CC PS   Claim 7; SEQ ID NO 17; 105pp; English.
XX
CC   The present invention relates to a compound, useful in a pharmaceutical 
CC   composition for treating or ameliorating symptoms of Alzheimer's disease 
CC   in a patient. The compound comprises a fusion protein comprising an 
CC   antibody or its fragment that transmigrates the blood brain barrier (BBB)
CC   and a polypeptide that binds beta-amyloid (Abeta). The invention also 
CC   includes: (1) a nucleic acid molecule encoding the compound; (2) a vector
CC   comprising the nucleic acid molecule; (3) a kit comprising the 
CC   pharmaceutical composition comprising the compound and a carrier, diluent
CC   or excipient; (4) a method for treating Alzheimer's disease; (5) a method
CC   for reducing toxic beta-amyloid levels in the brain of a subject; (6) an 
CC   isolated polypeptide; (7) a fusion protein comprising an antibody or its 
CC   fragment; (8) a nucleic acid or vector comprising the nucleic acid 
CC   encoding the fusion protein; and (9) a pharmaceutical composition 
CC   comprising the polypeptide, fusion protein or the compound. The present 
CC   sequence is a humanized single domain antibody (sdAb) FC5-H3, useful in a
CC   compound for treating or ameliorating symptoms of Alzheimer's disease in 
CC   a patient.
XX
SQ   Sequence 122 AA;

  Query Match             100.0%;  Score 642;  DB 26;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

BET76779
ID   BET76779 standard; protein; 122 AA.
XX
AC   BET76779;
XX
DT   22-FEB-2018  (first entry)
XX
DE   Anti-TMEM30A single domain antibody FC5-H2, SEQ ID 3.
XX
KW   Cell cycle control protein 50A; TMEM30A; alzheimers disease;
KW   antibody therapy; antiparkinsonian; humanized antibody;
KW   neurodegenerative disease; neuroprotective; nootropic;
KW   parkinsons disease; therapeutic.
XX
OS   Lama glama.
OS   Synthetic.
XX
CC PN   WO2018007950-A1.
XX
CC PD   11-JAN-2018.
XX
CC PF   04-JUL-2017; 2017WO-IB054036.

PR   06-JUL-2016; 2016US-0358777P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Stanimirovic D,  Kemmerich K,  Durocher Y,  Sulea T;
XX
DR   WPI; 2018-02962U/10.
XX
CC PT   New humanized antibody transmigrating the blood-brain barrier and linked 
CC PT   to a cargo molecule, useful for treating neurodegenerative diseases, such
CC PT   as Alzheimer's and Parkinson's disease.
XX
CC PS   Claim 2; SEQ ID NO 3; 45pp; English.
XX
CC   The present invention relates to a novel humanized antibody 
CC   transmigrating the blood-brain barrier and linked to a cargo molecule 
CC   which is used for treating neurodegenerative diseases. The invention 
CC   further relates to: (1) a nucleic acid molecule encoding the isolated or 
CC   purified antibody or its fragment defined above; and (2) a vector 
CC   comprising the nucleic acid molecule. The humanized antibody shows 
CC   enhanced binding to the brain endothelial antigen, improved 
CC   transmigration across the blood-brain barrier and increased thermal 
CC   stability relative to the parent non-humanized antibody. The antibody is 
CC   used for treating neurodegenerative diseases, such as Alzheimer's and 
CC   Parkinson's disease. The present sequence is an anti-transmembrane domain
CC   protein 30A (TMEM30A) single domain antibody (sdAb) FC5-H2 which is 
CC   humanized by conservative amino acid mutations to the framework regions 
CC   of the sdAb while maintaining the complementarity determining region 
CC   (CDR) sequences of FC5 thereby used for treating neurodegenerative 
CC   diseases.
XX
SQ   Sequence 122 AA;

  Query Match             98.1%;  Score 630;  DB 26;  Length 122;
  Best Local Similarity   98.4%;  
  Matches  120;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              |||||||||||||||||||||||||||||||||||| |||||||||:|||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWVRQAPGKGLEWVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

BFK29990
ID   BFK29990 standard; protein; 122 AA.
XX
AC   BFK29990;
XX
DT   09-AUG-2018  (first entry)
XX
DE   Mutant N57D anti-TMEM30A single domain antibody FC5-H7, SEQ ID 13.
XX
KW   Cell cycle control protein 50A; TMEM30A protein; antibody;
KW   antibody therapy; brain tumor; cytostatic; humanized antibody; mutein;
KW   neurodegenerative disease; neuroprotective; single domain antibody;
KW   therapeutic.
XX
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 57
FT                   /note= "Wild-type Asn replaced with Asp"
XX
CC PN   WO2018109663-A1.
XX
CC PD   21-JUN-2018.
XX
CC PF   12-DEC-2017; 2017WO-IB057844.
XX
PR   12-DEC-2016; 2016US-0432980P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
CC PA   (TEVA-) TEVA BRANDED PHARM PROD R & D INC.
XX
CC PI   Stanimirovic D,  Sulea T,  Kemmerich K,  Wilson D,  Stratton J;
CC PI   Pollard M,  Clarke A;
XX
DR   WPI; 2018-495092/45.
DR   N-PSDB; BFK30009.
XX

CC PT   determining region (CDR) 1, CDR2, and CDR3 sequence having specified 
CC PT   amino acid sequence, useful for treating brain tumors and 
CC PT   neurodegenerative diseases.
XX
CC PS   Claim 5; SEQ ID NO 13; 58pp; English.
XX
CC   The present invention relates to a novel isolated or purified antibody 
CC   fragment, useful for treating brain tumor and neurodegenerative diseases.
CC   The invention also includes: (1) a nucleic acid molecule encoding the 
CC   isolated or purified antibody fragment; (2) a vector comprising the 
CC   nucleic acid molecule; and (3) a pharmaceutical composition comprising 
CC   the isolated or purified antibody fragment. The antibody of the invention
CC   is useful for exhibiting enhanced blood-brain barrier crossing and brain 
CC   exposure levels in vitro and in vivo and exhibiting improved 
CC   pharmacokinetic properties. The present sequence is a mutant N57D anti-
CC   transmembrane domain protein 30A (TMEM30A) single domain antibody (sdAb) 
CC   FC5-H7, useful for treating brain tumor and neurodegenerative disease in 
CC   a subject.
XX
SQ   Sequence 122 AA;

  Query Match             96.6%;  Score 620;  DB 26;  Length 122;
  Best Local Similarity   96.7%;  
  Matches  118;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              |||||||||||||||||||||||||||||||||||||||||||  |||||||||||:|||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDDTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||||||:|||||||||||||||||||||||||||||||||||||||||
Db         61 SNSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

ABG31221
ID   ABG31221 standard; protein; 122 AA.
XX
AC   ABG31221;
XX
DT   15-JUN-2007  (revised)
DT   29-AUG-2003  (revised)
DT   05-NOV-2002  (first entry)
XX
DE   Llama single-domain antibody, sdAB, clone FC5 protein sequence.
XX
KW   Llama; human; blood-brain barrier; BBB; transmigrating;
KW   single-domain antibody; dAB; sdAB; antibody; phage display;
KW   antigen-binding antibody; cerebromicrovascular endothelial cell; HCEC;
KW   variable heavy domain; VHH; VH; hypervariable region; hypervariable loop;
KW   complementarity determining region; CDR1/H1; CDR1; CDR2; CDR3;
KW   therapeutic; diagnostic; drug delivery; gene delivery; CNS;
KW   central nervous system; BOND_PC;
KW   immunoglobulin heavy chain variable domain FC5;
KW   immunoglobulin heavy chain variable domain FC5 [Lama glama].
XX
OS   Lama glama.
XX
FH   Key             Location/Qualifiers
FT   Region          31..35
FT                   /note= "CDR1/H1"
FT   Region          37
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 44, 45 and 47"
FT   Region          44
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 37, 45 and 47"
FT   Region          45
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 37, 44 and 47"
FT   Region          47
FT                   /note= "Forms the signature motif for llama VHHs with 
FT                   residues 37, 44 and 45"
FT   Region          50..66
FT                   /note= "CDR2"
FT   Region          99..111
FT                   /note= "CDR3"
XX
CC PN   WO200257445-A1.
XX
CC PD   25-JUL-2002.
XX
CC PF   25-MAY-2001; 2001WO-CA000783.
XX
PR   26-MAY-2000; 2000US-0207234P.

XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Muruganandam A,  Tanha J,  Narang S,  Stanimirovic D;
XX
DR   WPI; 2002-590739/63.
DR   PC:NCBI; gi18087355.
XX
CC PT   Preparing a blood brain barrier (BBB) transmigrating llama antibody 
CC PT   fragment (LF) by enriching phages displaying LF, for species internalized
CC PT   by endothelial cells expressing BBB antigens, and which transmigrate 
CC PT   across in vitro BBB.
XX
CC PS   Claim 21; Page 27; 70pp; English.
XX
CC   The invention discloses the preparation of a human blood-brain barrier 
CC   (BBB) transmigrating single-domain antibody (dAB or sdAB) fragment 
CC   derived from a llama antibody. Preparation involves providing a phage 
CC   display library of antigen-binding antibody fragments derived from llama 
CC   antibodies, enriching the library for phage species selectively binding 
CC   to, and internalised into, human cerebromicrovascular endothelial cells 
CC   (HCEC) expressing BBB antigens and then recovering these enriched library
CC   phage particles. The DNA of the phage particles identified is then cloned
CC   into an expression vector and the antigen-binding antibody fragments can 
CC   then be prepared. Each antigen-binding fragment comprises at least a part
CC   of the variable heavy domain (VHH or VH) of a llama antibody. The 
CC   variable domains are not uniformly variable throughout their length and 
CC   three regions, known as hypervariable regions (loops) or complementarity 
CC   determining regions (CDR1, CDR2 and CDR3), show more variability than the
CC   rest of the domain. It is these regions that determine the specificity of
CC   the antigen-antibody interaction. The antigen-binding antibody fragments 
CC   are useful as therapeutic or diagnostic agents, when linked, directly or 
CC   indirectly, covalently or non-covalently, to a therapeutic or diagnostic 
CC   entity. Due to their small size, and selectivity of binding to brain 
CC   endothelium and ability to cross the BBB, the antigen-binding antibody 
CC   fragments are useful, not only as vectors for the delivery of therapeutic
CC   and diagnostic agents into the brain, but also as molecular templates for
CC   designing drug and gene delivery vectors targeting the central nervous 
CC   system. The sequence presented is the llama single-domain antibody, clone
CC   FC5, protein sequence. This sdAb clone was identified from the llama 
CC   phage display library as one which was able to transmigrate across the 
CC   human blood-brain barrier. (Updated on 29-AUG-2003 to standardise OS 
CC   field)
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 122 AA;

  Query Match             90.3%;  Score 580;  DB 2;  Length 122;
  Best Local Similarity   91.0%;  
  Matches  111;  Conservative    3;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFKITHYTMGWFRQAPGKGLEFVSRITWGGDNTFY 60
              ||||  ||||||| |||||||||||||||||||||||||||||  |||||||||||||||
Db          1 EVQLQASGGGLVQAGGSLRLSCAASGFKITHYTMGWFRQAPGKEREFVSRITWGGDNTFY 60

Qy         61 SNSVKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCAAGSTSTATPLRVDYWGQGTLVTV 120
              ||||||||||||||:|||||||||||: |||| ||||||||||||||||||||:|| |||
Db         61 SNSVKGRFTISRDNAKNTVYLQMNSLKPEDTADYYCAAGSTSTATPLRVDYWGKGTQVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

SEQ ID NO:1 (CDR1)
ABG31225
ID   ABG31225 standard; peptide; 10 AA.
XX
AC   ABG31225;
XX
DT   29-AUG-2003  (revised)
DT   05-NOV-2002  (first entry)
XX
DE   CDR1/H1 region, #2, of llama variable heavy domain antibody fragment.
XX
KW   Llama; human; blood-brain barrier; BBB; transmigrating;
KW   single-domain antibody; dAB; sdAB; antibody; phage display;
KW   antigen-binding antibody; cerebromicrovascular endothelial cell; HCEC;
KW   variable heavy domain; VHH; VH; hypervariable region; hypervariable loop;
KW   complementarity determining region; CDR1/H1; CDR1; CDR2; CDR3;
KW   therapeutic; diagnostic; drug delivery; gene delivery; CNS;
KW   central nervous system.
XX
OS   Lama glama.

CC PN   WO200257445-A1.
XX
CC PD   25-JUL-2002.
XX
CC PF   25-MAY-2001; 2001WO-CA000783.
XX
PR   26-MAY-2000; 2000US-0207234P.
PR   22-JAN-2001; 2001US-0263108P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Muruganandam A,  Tanha J,  Narang S,  Stanimirovic D;
XX
DR   WPI; 2002-590739/63.
XX
CC PT   Preparing a blood brain barrier (BBB) transmigrating llama antibody 
CC PT   fragment (LF) by enriching phages displaying LF, for species internalized
CC PT   by endothelial cells expressing BBB antigens, and which transmigrate 
CC PT   across in vitro BBB.
XX
CC PS   Claim 29; Page 52; 70pp; English.
XX
CC   The invention discloses the preparation of a human blood-brain barrier 
CC   (BBB) transmigrating single-domain antibody (dAB or sdAB) fragment 
CC   derived from a llama antibody. Preparation involves providing a phage 
CC   display library of antigen-binding antibody fragments derived from llama 
CC   antibodies, enriching the library for phage species selectively binding 
CC   to, and internalised into, human cerebromicrovascular endothelial cells 
CC   (HCEC) expressing BBB antigens and then recovering these enriched library
CC   phage particles. The DNA of the phage particles identified is then cloned
CC   into an expression vector and the antigen-binding antibody fragments can 
CC   then be prepared. Each antigen-binding fragment comprises at least a part
CC   of the variable heavy domain (VHH or VH) of a llama antibody. The 
CC   variable domains are not uniformly variable throughout their length and 
CC   three regions, known as hypervariable regions (loops) or complementarity 
CC   determining regions (CDR1, CDR2 and CDR3), show more variability than the
CC   rest of the domain. It is these regions that determine the specificity of
CC   the antigen-antibody interaction. The antigen-binding antibody fragments 
CC   are useful as therapeutic or diagnostic agents, when linked, directly or 
CC   indirectly, covalently or non-covalently, to a therapeutic or diagnostic 
CC   entity. Due to their small size, and selectivity of binding to brain 
CC   endothelium and ability to cross the BBB, the antigen-binding antibody 
CC   fragments are useful, not only as vectors for the delivery of therapeutic
CC   and diagnostic agents into the brain, but also as molecular templates for
CC   designing drug and gene delivery vectors targeting the central nervous 
CC   system. The sequence presented is the CDR1/H1 region, #2, of a llama 
CC   variable heavy domain antibody fragment. (Updated on 29-AUG-2003 to 
CC   standardise OS field)
XX
SQ   Sequence 10 AA;

  Query Match             100.0%;  Score 57;  DB 2;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKITHYTMG 10
              ||||||||||
Db          1 GFKITHYTMG 10

SEQ ID NO:2 (CDR2)
ABG31228
ID   ABG31228 standard; peptide; 17 AA.
XX
AC   ABG31228;
XX
DT   29-AUG-2003  (revised)
DT   05-NOV-2002  (first entry)
XX
DE   CDR2 region, #2, of llama variable heavy domain antibody fragment.
XX
KW   Llama; human; blood-brain barrier; BBB; transmigrating;
KW   single-domain antibody; dAB; sdAB; antibody; phage display;
KW   antigen-binding antibody; cerebromicrovascular endothelial cell; HCEC;
KW   variable heavy domain; VHH; VH; hypervariable region; hypervariable loop;
KW   complementarity determining region; CDR1/H1; CDR1; CDR2; CDR3;
KW   therapeutic; diagnostic; drug delivery; gene delivery; CNS;
KW   central nervous system.
XX
OS   Lama glama.
XX
CC PN   WO200257445-A1.
XX

XX
CC PF   25-MAY-2001; 2001WO-CA000783.
XX
PR   26-MAY-2000; 2000US-0207234P.
PR   22-JAN-2001; 2001US-0263108P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Muruganandam A,  Tanha J,  Narang S,  Stanimirovic D;
XX
DR   WPI; 2002-590739/63.
XX
CC PT   Preparing a blood brain barrier (BBB) transmigrating llama antibody 
CC PT   fragment (LF) by enriching phages displaying LF, for species internalized
CC PT   by endothelial cells expressing BBB antigens, and which transmigrate 
CC PT   across in vitro BBB.
XX
CC PS   Claim 30; Page 52; 70pp; English.
XX
CC   The invention discloses the preparation of a human blood-brain barrier 
CC   (BBB) transmigrating single-domain antibody (dAB or sdAB) fragment 
CC   derived from a llama antibody. Preparation involves providing a phage 
CC   display library of antigen-binding antibody fragments derived from llama 
CC   antibodies, enriching the library for phage species selectively binding 
CC   to, and internalised into, human cerebromicrovascular endothelial cells 
CC   (HCEC) expressing BBB antigens and then recovering these enriched library
CC   phage particles. The DNA of the phage particles identified is then cloned
CC   into an expression vector and the antigen-binding antibody fragments can 
CC   then be prepared. Each antigen-binding fragment comprises at least a part
CC   of the variable heavy domain (VHH or VH) of a llama antibody. The 
CC   variable domains are not uniformly variable throughout their length and 
CC   three regions, known as hypervariable regions (loops) or complementarity 
CC   determining regions (CDR1, CDR2 and CDR3), show more variability than the
CC   rest of the domain. It is these regions that determine the specificity of
CC   the antigen-antibody interaction. The antigen-binding antibody fragments 
CC   are useful as therapeutic or diagnostic agents, when linked, directly or 
CC   indirectly, covalently or non-covalently, to a therapeutic or diagnostic 
CC   entity. Due to their small size, and selectivity of binding to brain 
CC   endothelium and ability to cross the BBB, the antigen-binding antibody 
CC   fragments are useful, not only as vectors for the delivery of therapeutic
CC   and diagnostic agents into the brain, but also as molecular templates for
CC   designing drug and gene delivery vectors targeting the central nervous 
CC   system. The sequence presented is the CDR2 region, #2, of a llama 
CC   variable heavy domain antibody fragment. (Updated on 29-AUG-2003 to 
CC   standardise OS field)
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 96;  DB 2;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RITWGGDNTFYSNSVKG 17
              |||||||||||||||||
Db          1 RITWGGDNTFYSNSVKG 17


SEQ ID NO:3 (CDR3)
ABG31230
ID   ABG31230 standard; peptide; 13 AA.
XX
AC   ABG31230;
XX
DT   29-AUG-2003  (revised)
DT   05-NOV-2002  (first entry)
XX
DE   CDR3 region, #2, of llama variable heavy domain antibody fragment.
XX
KW   Llama; human; blood-brain barrier; BBB; transmigrating;
KW   single-domain antibody; dAB; sdAB; antibody; phage display;
KW   antigen-binding antibody; cerebromicrovascular endothelial cell; HCEC;
KW   variable heavy domain; VHH; VH; hypervariable region; hypervariable loop;
KW   complementarity determining region; CDR1/H1; CDR1; CDR2; CDR3;
KW   therapeutic; diagnostic; drug delivery; gene delivery; CNS;
KW   central nervous system.
XX
OS   Lama glama.
XX
CC PN   WO200257445-A1.
XX

XX
CC PF   25-MAY-2001; 2001WO-CA000783.
XX
PR   26-MAY-2000; 2000US-0207234P.
PR   22-JAN-2001; 2001US-0263108P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Muruganandam A,  Tanha J,  Narang S,  Stanimirovic D;
XX
DR   WPI; 2002-590739/63.
XX
CC PT   Preparing a blood brain barrier (BBB) transmigrating llama antibody 
CC PT   fragment (LF) by enriching phages displaying LF, for species internalized
CC PT   by endothelial cells expressing BBB antigens, and which transmigrate 
CC PT   across in vitro BBB.
XX
CC PS   Claim 31; Page 52; 70pp; English.
XX
CC   The invention discloses the preparation of a human blood-brain barrier 
CC   (BBB) transmigrating single-domain antibody (dAB or sdAB) fragment 
CC   derived from a llama antibody. Preparation involves providing a phage 
CC   display library of antigen-binding antibody fragments derived from llama 
CC   antibodies, enriching the library for phage species selectively binding 
CC   to, and internalised into, human cerebromicrovascular endothelial cells 
CC   (HCEC) expressing BBB antigens and then recovering these enriched library
CC   phage particles. The DNA of the phage particles identified is then cloned
CC   into an expression vector and the antigen-binding antibody fragments can 
CC   then be prepared. Each antigen-binding fragment comprises at least a part
CC   of the variable heavy domain (VHH or VH) of a llama antibody. The 
CC   variable domains are not uniformly variable throughout their length and 
CC   three regions, known as hypervariable regions (loops) or complementarity 
CC   determining regions (CDR1, CDR2 and CDR3), show more variability than the
CC   rest of the domain. It is these regions that determine the specificity of
CC   the antigen-antibody interaction. The antigen-binding antibody fragments 
CC   are useful as therapeutic or diagnostic agents, when linked, directly or 
CC   indirectly, covalently or non-covalently, to a therapeutic or diagnostic 
CC   entity. Due to their small size, and selectivity of binding to brain 
CC   endothelium and ability to cross the BBB, the antigen-binding antibody 
CC   fragments are useful, not only as vectors for the delivery of therapeutic
CC   and diagnostic agents into the brain, but also as molecular templates for
CC   designing drug and gene delivery vectors targeting the central nervous 
CC   system. The sequence presented is the CDR3 region, #2, of a llama 
CC   variable heavy domain antibody fragment. (Updated on 29-AUG-2003 to 
CC   standardise OS field)
XX
SQ   Sequence 13 AA;

  Query Match             100.0%;  Score 66;  DB 2;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSTSTATPLRVDY 13
              |||||||||||||
Db          1 GSTSTATPLRVDY 13


SEQ ID NO:40 (Fc)
BFM87774
ID   BFM87774 standard; protein; 414 AA.
XX
AC   BFM87774;
XX
DT   20-SEP-2018  (first entry)
XX
DE   FC5-H3-L-ABP (GG-G)-L-hFc1x7 fusion protein, SEQ ID 48.
XX
KW   Abeta protein; Beta amyloid; Immunoglobulin; alzheimers disease;
KW   antibody therapy; beta-amyloid; fusion protein; neuroprotective;
KW   nootropic; protein therapy; therapeutic; toxin.
XX
OS   Camelus sp.
OS   Homo sapiens.
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018138709-A1.
XX
CC PD   02-AUG-2018.
XX

XX
PR   30-JAN-2017; 2017US-0452015P.
PR   11-JUL-2017; 2017US-0530980P.
XX
CC PA   (CANA ) NAT RES COUNCIL CANADA.
XX
CC PI   Chakravarthy B,  Stanimirovic D,  Durocher Y;
XX
DR   WPI; 2018-604031/56.
XX
CC PT   New compound useful in pharmaceutical composition for treating or 
CC PT   ameliorating symptoms of Alzheimer's disease in patient, comprises fusion
CC PT   protein comprising antibody or its fragment.
XX
CC PS   Claim 19; SEQ ID NO 48; 105pp; English.
XX
CC   The present invention relates to a compound, useful in a pharmaceutical 
CC   composition for treating or ameliorating symptoms of Alzheimer's disease 
CC   in a patient. The compound comprises a fusion protein comprising an 
CC   antibody or its fragment that transmigrates the blood brain barrier (BBB)
CC   and a polypeptide that binds beta-amyloid (Abeta). The invention also 
CC   includes: (1) a nucleic acid molecule encoding the compound; (2) a vector
CC   comprising the nucleic acid molecule; (3) a kit comprising the 
CC   pharmaceutical composition comprising the compound and a carrier, diluent
CC   or excipient; (4) a method for treating Alzheimer's disease; (5) a method
CC   for reducing toxic beta-amyloid levels in the brain of a subject; (6) an 
CC   isolated polypeptide; (7) a fusion protein comprising an antibody or its 
CC   fragment; (8) a nucleic acid or vector comprising the nucleic acid 
CC   encoding the fusion protein; and (9) a pharmaceutical composition 
CC   comprising the polypeptide, fusion protein or the compound. The present 
CC   sequence is a fusion protein comprising humanized antibody FC5-H3, human 
CC   immunoglobulin Fc1x7, linker peptide and beta-amyloid binding protein ABP
CC   (GG-G), useful in a compound for treating or ameliorating symptoms of 
CC   Alzheimer's disease in a patient.
XX
SQ   Sequence 414 AA;

  Query Match             100.0%;  Score 1257;  DB 26;  Length 414;
  Best Local Similarity   100.0%;  
  Matches  232;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPEVK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        183 AEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPEVK 242

Qy         61 FNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 FNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEK 302

Qy        121 TISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        303 TISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTT 362

Qy        181 PPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 232
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        363 PPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 414

AAM50246
ID   AAM50246 standard; protein; 235 AA.
XX
AC   AAM50246;
XX
DT   21-JAN-2002  (first entry)
XX
DE   Human IgG1 Fc region.
XX
KW   IgG1; immunoglobulin; antibody; Fc; human;
KW   interleukin-1 receptor antagonist; IL-1ra; inhibitor; inflammation;
KW   antiinflammatory; antiarthritic; cytostatic; immunosuppressive;
KW   nootropic; neuroprotective; haemostatic; cerebroprotective;
KW   anticonvulsant; osteopathic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..8
FT                   /note= "synthetic peptide"
FT   Protein         9..235
FT                   /note= "IgG1 Fc"
XX
CC PN   US6294170-B1.
XX
CC PD   25-SEP-2001.
XX
CC PF   07-AUG-1998;   98US-00131247.
XX

XX
CC PA   (AMGE-) AMGEN INC.
XX
CC PI   Boone TC,  Hershenson S,  Bevilacqua MP,  Collins DS;
XX
DR   WPI; 2001-647259/74.
DR   N-PSDB; AAI70515.
XX
CC PT   New fusion proteins comprising an interleukin-1 receptor antagonist 
CC PT   useful for e.g. treating multiple sclerosis, leukemia, inflammatory 
CC PT   diseases, such as rheumatoid arthritis, osteoarthritis, or inflammatory 
CC PT   bowel disease.
XX
CC PS   Example 6; Col 53-54; 54pp; English.
XX
CC   The present sequence is that of the Fc region of human IgG1, with 8 extra
CC   amino acids at the N-terminus. The IgG1 Fc was utilised in 2 fusion 
CC   proteins of the invention (see AAM50247 and AAM50248) also comprising the
CC   human interleukin-1 receptor antagonist (IL-1ra). These were expressed in
CC   Escherichia coli transformants. IL-1ra acts as a natural inhibitor of IL-
CC   1. It is a potential agent for use in the treatment of IL-1-mediated 
CC   diseases, but has a relatively short half-life. To overcome this problem,
CC   the invention provides fusion proteins of human recombinant IL-1ra (or an
CC   inhibitory fragment) with the constant domain of a human immunoglobulin 
CC   heavy or light chain, such as the IgG1 Fc region. IL-1-mediated 
CC   inflammatory diseases that may be treated with the fusion protein include
CC   acute pancreatitis, ALS, Alzheimer's disease, cachexia, anorexia, asthma,
CC   atherosclerosis, chronic fatigue syndrome, fever, diabetes, 
CC   glomerulonephritis, graft versus host rejection, haemorrhagic shock, 
CC   hyperalgesia, inflammatory bowel disease, inflammatory conditions of the 
CC   joint, including osteoarthritis, psoriatic arthritis and rheumatoid 
CC   arthritis, ischaemic injury, lung diseases, multiple myeloma, multiple 
CC   sclerosis, myelogenous and other leukaemia, myopathy, osteoporosis, 
CC   Parkinson's disease, pain, pre-term labour, psoriasis, reperfusion 
CC   injury, septic shock, the side effects of radiotherapy, temporal 
CC   mandibular joint disease, tumour metastasis, and inflammatory conditions 
CC   resulting from strain, sprain, cartilage damage, trauma, orthopaedic 
CC   surgery, infection or other disease processes
XX
SQ   Sequence 235 AA;

  Query Match             99.4%;  Score 1250;  DB 2;  Length 235;
  Best Local Similarity   99.6%;  
  Matches  231;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 AEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEGPEVK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db          3 AEPKSSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVK 62

Qy         61 FNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 FNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEK 122

Qy        121 TISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 TISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTT 182

Qy        181 PPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 232
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        183 PPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 234



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Chang-Yu Wang
July 13, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649